EXECUTION

 

 

 

AMENDMENT NUMBER TEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of June 26, 2012,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER TEN (this “Amendment Number Ten”) is made this 6th day of
July, 2015, by and between PENNYMAC LOAN SERVICES, LLC (“Seller”) and CITIBANK,
N.A. (“Buyer”), to the Master Repurchase Agreement, dated as of June 26, 2012,
by and between Seller and Buyer, as such agreement may be amended from time to
time (the “Agreement”).  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller has requested that Buyer agree to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1. Amendment.  Effective as of July 6, 2015 (the "Amendment Effective
Date"):

(a) Section 12(h) of the Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

Investment Company Act.  No Seller Party is an “investment company” or a company
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  Each Seller Party (i) has been structured so
as not to constitute, and is not, a “covered fund” for purposes of Section 619
of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Volcker
Rule”), and (ii) is relying upon an exception or exemption from the registration
requirements of the Investment Company Act other than those set forth in
Sections 3(c)(1) and 3(c)(7) of the Investment Company Act.

Section 2. Fees and Expenses.  Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Ten (including all reasonable fees and out of pocket costs and expenses
of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of the
Agreement.

 

 

Section 3. Representations.  Seller hereby represents to Buyer that as of the
date hereof, the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

Section 4. Binding Effect; Governing Law.  This Amendment Number Ten shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER TEN SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 5. Counterparts.  This Amendment Number Ten may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

Section 6. Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Ten need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 





 

 

84347843\V-4

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Ten to be
executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

 

 

PENNYMAC LOAN SERVICES, LLC,

(Seller)

 

By:/s/ Pamela Marsh __________________

Name:Pamela Marsh

Title: Executive Vice President, Treasurer

 

CITIBANK, N.A.

(Buyer and Agent, as applicable)

 

 

By:  /s/ Susan Mills

Name:  Susan Mills

Title:Vice President
Citibank, N.A.

 

 

Acknowledged:

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

By:_/s/ Pamela Marsh__________________

Name: Pamela Marsh

Title: Executive Vice President, Treasurer

 

 



 

 

84347843\V-4

 

--------------------------------------------------------------------------------